 


110 HR 1607 IH: To amend the Immigration and Nationality Act to provide for the automatic acquisition of citizenship by certain individuals born in Korea, Vietnam, Laos, Kampuchea, or Thailand.
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1607 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Michaud introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to provide for the automatic acquisition of citizenship by certain individuals born in Korea, Vietnam, Laos, Kampuchea, or Thailand. 
 
 
1.Automatic acquisition of citizenship for certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand 
(a)In generalTitle III of the Immigration and Nationality Act is amended by inserting after section 320 (8 U.S.C. 1431) the following new section: 
 
321.Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; Conditions under which citizenship automatically acquiredA person automatically becomes a citizen of the United States when the person is residing in the United States and has been lawfully admitted for permanent residence in the United States pursuant to a classification petition approved under section 204(f).. 
(b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 320 the following new item: 
 
 
Sec. 321. Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; conditions under which citizenship is automatically acquired. 
(c)Effective dateThe amendments made by this section shall take effect 120 days after the date of the enactment of this Act.  
 
